Citation Nr: 0817734	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  03-01 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include as secondary to service-connected orthopedic 
disabilities.

2.  Entitlement to service connection for depression, to 
include as secondary to service-connected orthopedic 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1979 to 
October 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The Board notes that the veteran is currently service-
connected for left knee arthrosis with degenerative changes, 
left knee instability associated with arthrosis, traumatic 
hemarthrosis of the left ankle, and hemophilia with traumatic 
hemarthrosis of the right ankle. 


FINDINGS OF FACT

1.  Without good cause, the veteran failed to report to July 
2003 and January 2007 Compensation and Pension (C&P) 
examinations.

2.  There is no current diagnosis of a back disability shown 
in the record beyond evidence of back pain.

3.  Depression is not shown by competent medical evidence to 
be linked to service; and is not shown to have been caused or 
made worse by the veteran's service-connected orthopedic 
disabilities.




CONCLUSIONS OF LAW

1.  The veteran does not have a back disability that was 
incurred in or aggravated by active military service; nor is 
any back disability proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2007); 
38 C.F.R. § 3.310 (2006).

2.  The veteran's depression was not incurred in or 
aggravated by active military service; nor is it proximately 
due to or the result of service-connected disability.  
38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.310 (2007); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
and December 2006.  (Although the complete notice required by 
the VCAA was not provided until after the RO adjudicated the 
appellant's claims, any timing errors have been cured in the 
process of the previous remands and RO subsequent actions.  
Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, including what 
was required to establish service connection on a secondary 
basis, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran either identify or submit any 
evidence or information he had pertaining to his claim.  The 
RO also provided a statement of the case (SOC) and two 
supplemental statements of the case (SSOC) reporting the 
results of its reviews of each issue and the text of the 
relevant portions of the VA regulations.  The veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO obtained the veteran's service medical 
records (SMRs), VA and private medical records, and made two 
attempts to secure VA examinations in furtherance of his 
claims.  Specifically, VA psychiatric and spine Compensation 
and Pension (C&P) examinations were scheduled in July 2003, 
and again in January 2007, in order to determine whether the 
veteran had a back disability or acquired psychiatric 
disability of service onset or whether either disability was 
related to his service-connected disabilities; however, the 
veteran failed to report to both of his scheduled 
examinations.  The veteran was sent a letter in December 
2006, which notified him that he was going to be scheduled 
for an examination and that he would be notified by the 
medical center where and when to report.  This December 2006 
letter notified him that if he failed to report for the 
examination, he must show good cause, which included but was 
not limited to illness or hospitalization of the claimant, 
and death of a family member.  See 38 C.F.R. § 3.655(a).  He 
was notified that without the examination, his claim may be 
denied or that he may be paid less than he otherwise would.  
The veteran was also sent a second letter in January 2007, 
notifying him of the date and time of his scheduled 
examination.  However, despite two separate notifications, 
the Appeals Management Center was notified that the veteran 
failed to report to his scheduled examinations.  In this 
regard, VA regulations state:

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA 
examination or reexamination and a 
claimant, without good cause, fails to 
report for such examination or 
reexamination, . . . [and] the 
examination was scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  [However,] [w]hen 
the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2007) (emphasis added).  In this case, the 
veteran has not provided any further explanation regarding 
his failure to report for his scheduled January 2007 VA 
examination.  In addition, a review of the claims file does 
not reflect that the veteran has contacted the AMC (or his 
service representative) and requested that he be rescheduled 
for another VA examination.  Here, because the veteran's 
failure to report is without explanation, it may be said that 
his absence from the scheduled examination was without good 
cause.  Accordingly, the Board will proceed to adjudicate the 
claims for service connection based on the evidence of 
record. 

The United States Court of Appeals for Veterans Claims has 
emphasized, "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  See Kowalski v. Nicholson, 
19 Vet. App. 171, 178 (2005), citing Dusek v. Derwinski, 2 
Vet. App. 519, 522 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991)).

In this instance, the duty to assist has been frustrated by 
the veteran's failure to report for a VA examination needed 
to produce evidence essential to his claim.  If the veteran 
believes he is entitled to service connection for depression 
and a back disability, he must at least fulfill his minimal 
obligation of reporting for a VA medical examination when it 
is scheduled or rescheduling a missed examination in a timely 
fashion, which he has not done.

As already noted, when entitlement to service connection 
cannot be established without a VA examination and a 
claimant, without good cause, fails to report for such an 
examination, the claim shall be rated based on the evidence 
of record.  38 C.F.R. § 3.655(a), (b).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Regarding secondary service connection, a disability which is 
proximately due to or the result of a service-connected 
disease or injury is considered service connected, and when 
thus established, this secondary condition is considered a 
part of the original condition.  38 C.F.R. § 3.310(a).  In 
this regard, the Board notes that there has been an amendment 
to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the 2006 change amounts to a substantive change 
in the regulation.  Given what appear to be substantive 
changes, and because the veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant.

Back disability

The veteran contends that he has a back disability that is 
the result of a jeep accident that occurred at Mt. Ranier in 
Seattle, and is also due to a skiing accident at Fort Drum; 
both incidents, he contends, occurred while he was on active 
duty.

In this case, the service medical records contain a March 
1980 entry, noting that the veteran presented with complaints 
of back pain.  He noted that he had a past history of back 
pain from playing soccer, and he noted that he had received 
Tylenol in the past for the pain.  He stated that he injured 
his back during basic training in November.  This entry also 
noted pain in the knee area, and the veteran noted that he 
fell on his knee approximately two weeks earlier, and the 
pain was most severe when standing for long periods.  The 
examiner noted that, upon palpation of the back, there was a 
noticeable muscle spasm in the trapezius muscle of the right 
superior quadrant anterior, and the examiner assessed the 
veteran with a possible muscle spasm, and recommended using a 
heating pad.  This is the only notation in the service 
medical records referring to back complaints, and the 
veteran's October 1981 medical board proceeding at discharge 
did not diagnose the veteran with a back disability.  A 
report of medical history also dated in October 1981 and 
completed by the veteran, notes that he checked "no" as his 
response to "have you ever had or have you now recurrent 
back pain".

Besides the March 1980 entry in the service medical records 
referencing back complaints, the only other notation 
referencing the back is found in outpatient treatment records 
from the Minneapolis VA medical center (VAMC) dated August 
1997 through April 2006, which include a December 2005 entry 
noting an Axis III diagnosis of chronic low back/knee pain.

Here, the Board notes that "back pain" is the only 
condition referenced in the record.  No examiner has 
diagnosed the veteran with a specific back disability beyond 
noting that he has pain.  The Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez, 13 Vet. App. 
282, 285 (1999), aff'd, 259 F.3d. 1356 (Fed. Cir. 2001).  
Further, the Board notes that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  

Here, there is no medical evidence of a current back 
disability except pain.  Further, the Board notes in passing 
that the first notation of back pain in the record was not 
until December 2005, over 20 years after discharge from 
active duty, which suggests that the March 1980 in-service 
entry noting complaints of back pain was an acute and 
transitory condition because there was no continuity of 
symptomatology directly following discharge.  Additionally, 
the record does not contain a medical opinion connecting any 
sort of back pain or disability directly to service, nor does 
the file contain medical evidence which suggests a nexus 
between the veteran's back pain and his service-connected 
knee and ankle disabilities.  Specifically, the evidence of 
record does not show that a back disability, (if a specific 
disability in fact exists), was proximately due to or made 
worse by the veteran's service-connected orthopedic 
disabilities.  As such, the Board finds that service 
connection for a back disability is not warranted on a direct 
or secondary basis.

Depression

The veteran contends that his depression is secondary to his 
orthopedic injuries, specifically, his service-connected left 
knee and ankle disabilities, and he also contends that he 
began to suffer depression in the military or directly upon 
discharge from active duty because he was released from the 
military due to his medical problems, specifically 
hemophilia.  He stated that he was first diagnosed with 
depression at a VA psychiatric partial hospitalization 
program in 1998, and noted that he was taking medication for 
his depression.  See January 2002 Hearing Transcript.

Outpatient treatment reports from the Minneapolis VAMC dated 
from August 1997 through April 2006, contain entries related 
to diagnosis and treatment for depression.  Although the 
treatment records begin in 1997, the earliest diagnosis of 
depression in the record is a progress note entry and 
discharge summary from the Minneapolis VA medical center 
(VAMC) dated in August 2003, which noted that the veteran 
described his mood as "depressed," and stated that his 
primary concern/stressor was his loss of housing and all his 
belongings, and noted that he felt hopeless and could not see 
the light at the end of the tunnel despite having good 
employment lined up.  The examiner noted that the veteran had 
a history of depression with one previous suicide attempt in 
1998, alcohol abuse, and anti-social personality, and noted 
that he was admitted in 1998 with suicidal intent after 
taking Tylenol PM and threatening to cut himself with a 
razor.  A Discharge Summary dated in August 2003, provided an 
Axis I diagnosis of depression, not otherwise specified, 
versus substance induced mood disorder, history of alcohol 
dependence and polysubstance abuse; an Axis II diagnosis of 
antisocial personality disorder, an Axis III diagnosis of 
left knee pain; and an Axis IV diagnosis of severe 
psychosocial stressors with homelessness and loss of job as 
well as loss of all belongings.  The discharge summary noted 
that the veteran had been doing relatively well since 1998 
from a psychiatric standpoint, but recent stressors taxed him 
to the point where he could no longer manage.  The veteran 
noted that he had taken a new job, but then lost it as a 
result of budget cuts, and that his finances declined, and he 
was unable to pay his rent and other bills, and therefore, 
his landlady evicted him and threw away his belongings.

Other entries referencing depression include a December 2005 
discharge summary which provided an Axis I diagnosis of major 
depressive disorder, cocaine dependence, history of alcohol 
dependence; an Axis II diagnosis of a history of antisocial 
personality disorder; an Axis III diagnosis of hemophilia and 
chronic low back/knee pain; and an Axis IV diagnosis of 
moderate stressors including job stress and relationship 
discord.  This discharge summary noted that the veteran 
presented with a worsening mood over the last few months and 
suicidal ideation in the last few days.  The veteran reported 
that he had a history of depression but had been symptom free 
for the last few years; however, he reported significant 
stress lately with his job as a building manager because he 
had a lot of paperwork to do as he was responsible for 
handling all section eight residences.  He also noted stress 
due to a recent break up with his girlfriend of four years, 
and stated that she had aborted their twin pregnancy without 
discussing it with him beforehand.  In addition, April 2006 
entries noted a past medical history of depression.

Regarding establishing service connection based on a direct 
relationship to military service, the Board notes that 
although the veteran has a current diagnosis of depression, 
the service medical records contain no indication of 
treatment or complaints related to the depression, or any 
other psychiatric disability, and the earliest diagnosis of 
depression in the record is not until 2003, over 20 years 
after discharge.  Further, there is no medical evidence of 
record which establishes a nexus between the veteran's 
currently diagnosed depression and his time spent on active 
duty.

In regards to secondary service connection, there is simply 
no medical evidence of records which establishes that the 
veteran's currently diagnosed depression was caused or made 
worse by his service connected physical disabilities.  On the 
contrary, the evidence of record suggests numerous reasons 
for the veteran's current depression completely unrelated to 
his service-connected disabilities, including job and 
relationship stress, and homelessness and loss of belongings.  
At no point in the record does the evidence suggest that the 
veteran's service-connected knee and ankle disabilities are 
the underlying cause of his depression; nor does the record 
indicate that his physical disabilities in any way made his 
depression worse.  As such, the Board finds that service 
connection for depression, including as secondary to his 
service-connected orthopedic disabilities, is denied.

Again, the Board notes that because the veteran failed to 
report for his scheduled examination, the record does not 
contain the medical nexus evidence that might have helped 
substantiate the claims.  However, the evidence that exists 
in the file does not demonstrate that the veteran is entitled 
to service connection for his depression or any back 
disability, including as secondary to his service-connected 
orthopedic disabilities.


ORDER

Entitlement to service connection for a back disability, to 
include as secondary to service-connected orthopedic 
disabilities, is denied.

Entitlement to service connection for depression, to include 
as secondary to service-connected orthopedic disabilities, is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


